Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Claim 1 is pending for examination.
Information Disclosure Statement(s)
Information Disclosure Statement(s) submitted by applicant on  3/31/20 and 3/31/20  is/are accepted by the examiner.  Signed and dated copies of the IDS(s) are attached to the instant Office Action and have been made of record.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medoff et al. (US 2012/0100577 A1).  
Regarding claim 1, Medoff ‘577 discloses a method for making a product (Fig. 3, “Fuel, Co-products"; Para. [0022], “FIG. 3 is a block diagram illustrating conversion of biomass into products and co-products.; Para. [0003], “...manufacturing fuels and other products...”) comprising: treating a reduced recalcitrance lignocellulosic or cellulosic material (Para. [0003], “...cellulosic and lignocellulosic materials..."; Para. [0004], “...(2) reduction of the recalcitrance of the feedstock by irradiation..."; Fig. 3, “Biomass" is the feedstock and “14 E-beam Treatment"; Para. [0022]) with one or more enzymes and/or organisms (Para. [0094], “...the sugars produced by the saccharification process are fermented to produce, e.g., alcohol(s), sugar alcohols, such as erythritol, or organic acids, e.g., lactic, glutamic or citric acids or amino acids. Yeast and Zymomonas bacteria, for example, can be used for fermentation.”; Fig. 3, “Saccharification Fermentation 18”; Para. [0022]) to produce an alpha, beta, gamma and/or delta hydroxycarboxylic acid (Para. [0094],"... to produce...lactic acid...citric adds..."; Para. [0004], “(4) fermentation of the sugars to convert the sugars toother products, such as... citric acid, lactic acid..."), and converting the alpha, beta, gamma and/or delta hydroxy-carboxylic add to the product (Fig. 3, “20 Fuel, Co-products" which follows “Saccharification Fermentation 18”; Para. [0022]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medoff et al. (US 2012/0315675 A1) and Eyal et al. (US 6,534,679 B2).  
Regarding claim 1, Medoff discloses a method for making a product (Para. [0200], ... Using the processes described herein, the treated biomass can be converted to ... lactic acid, citric acid ...; Para. [0021], ... products that can be produced by employing the methods described herein include ... lactic acid, citric acid, ... 3-hydroxyp'roprionic acid ...) comprising: treating a reduced recalcitrance lignocellulosic or cellulosic material (Para. [0047], ... cellulosic or lignocellulosic feedstocks ...; Para. [0066], ... treating the feedstock to reduce its recalcitrance (step 112)...) with one or more enzymes and/or organisms to produce an alpha, beta, gamma and/or delta hydroxycarboxylic acid (Para. [0066],... Saccharification can be performed by mixing a dispersion of the feedstock in a liquid medium, e.g., water with an enzyme (step 111)...; Para. [0200]). Medoff fails to explicitly disclose a method of converting the alpha, beta, gamma and/or delta hydroxy-carboxylic acid to the product. However, Eyal is in the field of fermentation processes (Eyal Abstract, Preferred mixtures for processing are obtained from fermentation broths, preferably from fermentation processes ...) and teaches a method of converting an alpha, beta, gamma and/or delta hydroxy-carboxylic acid to a product (Eyal Col. 30, Lns. 33-41 (approx.), The extractant, containing the lactic acid, is shown directed a condensation reactor... the product within the distillation unit 318 will comprise an alkylactate ester ). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Medoff to include the method of converting the alpha, beta, gamma and/or delta hydroxy-carboxylic acid to the product as taught by Eyal. The motivation would be to provide useful alkyl lactate esters that could be used as feedstocks for oligomers (Eyal Col. 5, Lns. 23-25 and 45-48).
Double Patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 of the instant application are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over the  claims 1-4 of US PAT 10501761. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim, because the examined claim is either anticipated by, or would have been obvious over reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
 This instant application is con of  the US PAT 10501761. The recited claims  1-4 of the recited reference patent  above encompass  method for making a product comprising:treating a reduced recalcitrance lignocellulosic or cellulosic material with one or more enzymes and/or organisms to produce an alpha, beta, gamma and/or delta hydroxy- carboxylic acid, and converting the alpha, beta, gamma and/or delta hydroxy-carboxylic acid to the product.; said method of as claimed in claims   1 of the instant application, and falls entirely within the scope of  claims 1-4  of reference US PAT 10501761.  

Conclusion
Claim  1 is rejected and no claim is allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD Y MEAH/           Examiner, Art Unit 1652